                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

KAREN ARMELIN ROBINSON,                    §
                                           §
                           Plaintiff,      §
                                           § Civil Action No. 3:18-CV-2425-D
VS.                                        §
                                           §
DEUTSCHE BANK NATIONAL                     §
TRUST COMPANY, AS TRUSTEE,                 §
IN TRUST FOR REGISTERED                    §
HOLDERS OF LONG BEACH                      §
MORTGAGE LOAN TRUST 2005-                  §
WL1, ASSET-BACKED                          §
CERTIFICATES, SERIES                       §
2005-WL1, et al.,                          §
                                           §
                           Defendants.     §

                              MEMORANDUM OPINION
                                  AND ORDER

       Plaintiff Karen Armelin Robinson’s (“Robinson’s”) motion for “new trial,” which is

properly deemed a Fed. R. Civ. P. 59(e) motion to alter or amend the judgment, is denied.1


       1
        As the court has explained in cases like Artemis Seafood, Inc. v. Butcher’s Choice,
Inc., 1999 WL 1032798 (N.D. Tex. Nov. 10, 1999) (Fitzwater, J.):

             [a]lthough denominated as a motion for “new trial,” it obviously
             is not such a motion. As Rule 59(a) makes clear, a motion for
             new trial is appropriate when the case has been tried to a jury or
             to the court. The court disposed of this case on motion for
             summary judgment. See Patin v. Allied Signal, Inc., 77 F.3d
             782, 785 n.1 (5th Cir. 1996) (“The Patins’ reconsideration
             motion was styled as a motion for new trial, pursuant to Fed. R.
             Civ. P. 59(a), but was correctly analyzed and decided in the
             district court as a Rule 59(e) motion to reconsider entry of
             summary judgment.”).
Id. at *1.
                                               I

       This is a removed action in which Robinson alleges various claims arising from the

attempted foreclosure of her residence. On August 30, 2019 the court granted defendants’

motion for summary judgment and entered a final judgment in their favor. Robinson v.

Deutsche Bank Nat’l Tr. Co., 2019 WL 4139399, at *7 (N.D. Tex. Aug. 30, 2019) (Fitzwater,

J.) (Robinson I). On September 27, 2019 Robinson filed the instant motion for “new trial”

in which she appears to request that the court reconsider its decision in Robinson I based on

the following argument: the Appointment of Substitute Trustees was signed by Jaren French

(“French”) as Document Control Officer, claiming to act for defendant Select Portfolio

Servicing, Inc. (“SPS”) as attorney-in-fact for defendant Deutsche Bank National Trust

Company, as Trustee, in Trust for the Registered Holders of Long Beach Mortgage Loan

Trust 2005-WL1, Asset-Backed Certificates, Series 2005-WL1 (“Deutsche Bank”);

plaintiffs’ loan does not appear in the list of agreements to which Deutsche Bank’s limited

power of attorney applies; French, attempting to act for SPS, did not have the authority as

attorney-in-fact for Deutsche Bank to appoint the substitute trustees; and “the absence of

authority for the trustees necessarily means that the acts of such trustees in signing, posting

and mailing of such notices were of no lawful effect.” P. Mot. 2 (footnote omitted). Because

Robinson raises a new argument that could have been made before, and because this

argument lacks merit, the court denies Robinson’s motion.

                                              II

       “Motions for reconsideration have a narrow purpose and are only appropriate to allow

                                             -2-
a party to correct manifest errors of law or fact or to present newly discovered evidence.”

AMS Staff Leasing, NA, Ltd. v. Associated Contract Truckmen, Inc., 2005 WL 3148284, at

*3 (N.D. Tex. Nov. 21, 2005) (Fitzwater, J.) (citation and internal quotation marks omitted);

see Kimberly-Clark Corp. v. Cont’l Cas. Co., 2006 WL 2468712, at *1 (N.D. Tex. Aug. 25,

2006) (Fitzwater, J.) (stating standard for motion for reconsideration). The same standard

applies to a Rule 59(e) motion to alter or amend the judgment. See, e.g., Schwartz v. Int’l

Fed’n of Prof’l & Tech. Eng’rs, 2008 WL 324133, at *1 (N.D. Tex. Jan. 29, 2008)

(Fitzwater, C.J.) (holding that court did not commit manifest error of law or fact, and denying

Rule 59(e) motion), aff’d, 306 Fed. Appx. 168 (5th Cir. 2009). Such motions are “not the

proper vehicle for rehashing old arguments or advancing theories of the case that could have

been presented earlier.” AMS Staff Leasing, 2005 WL 3148284, at *3 (citation and internal

quotation marks omitted).

                                               III

                                               A

       Although Robinson contends in her summary judgment response brief that “[i]t is

reasonable for the Court to infer . . . in the absence of . . . a sufficient power of attorney to

support the execution of the appointment of substitute trustees or the notices of acceleration

and trustee’s sale, that the claim of Deutsche to be mortgagee with respect to the Loan is

unfounded and hence the claim of SPS to be the mortgage servicer is unfounded,”2 she does


       2
        This statement is included in the section entitled, “Essential Facts Are Undisputed.”
P. Br. 2.

                                              -3-
not explain why the Limited Power of Attorney included in defendants’ summary judgment

appendix is “[in]sufficient.” P. Br. 2. Nor does she argue, as she does in her motion for new

trial, that the acts of the substitute trustees in signing, posting, and mailing notices “were of

no lawful effect” due to a defect in the Limited Power of Attorney executed by Deutsche

Bank. P. Mot. 2. In her motion for new trial, Robinson is now attempting to rely on a new

argument that she should have presented in opposition to defendants’ summary judgment

motion. She provides the court with no reason why this argument, which is based on

evidence contained in defendants’ summary judgment appendix, could not have been raised

in response to defendants’ summary judgment motion. Accordingly, the court declines to

consider it.

                                               B

       Even if the court were inclined to consider Robinson’s new argument, it lacks merit.

Robinson contends that the Deutsche Bank Limited Power of Attorney states that it applies

only to the agreements listed on Exhibit A, and that Long Beach Mortgage Loan Trust 2005-

WL1, Asset-Backed Certificates, Series 2005-WL1 “does not appear in Exhibit A to such

power of attorney.” P. Mot. 2. The court disagrees. Page 3 of Exhibit A to the Limited

Power of Attorney specifically refers to Long Beach Mortgage Loan Trust 2005-WL1 Asset-

Backed Certificates, Series 2005-WL1. See Ds. App. 19. Accordingly, Robinson’s argument

based on the contention the substitute trustees did not have the capacity to act as attorney-in-

fact for Deutsche Bank because her Loan was not included in Deutsche Bank’s Limited

Power of Attorney is misplaced.

                                              -4-
                                       *    *     *

       Having considered Robinson’s motion, the court is not persuaded that its decision in

Robinson I granting summary judgment in favor of defendants is in error. Accordingly,

Robinson’s September 27, 2019 motion for new trial is denied.3

       SO ORDERED.

       October 9, 2019.



                                           _________________________________
                                           SIDNEY A. FITZWATER
                                           SENIOR JUDGE




       3
        After this memorandum opinion and order was written, but before it was filed,
defendants filed a response in opposition to Robinson’s motion. Because the court did not
consider the response when deciding the motion for new trial, it need not await the filing of
a reply brief by Robinson before issuing a ruling.

                                            -5-
